 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDConwood CorporationandTobacco Workers Inter-national Union,AFL-CIO-CLC. Case 26-CA-2968November 7, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn May 23, 1968, Trial Examiner William F.Schamikow issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in the'complaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of the'NationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at the hearingand finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board hasconsidered the Trial Examiner's Decision, the excep-tions and briefs, and the entire record in this case, andhereby adopts the Trial Examiner's findings, conclu-sions, and recommendations.activities or concerted activities for the purpose of collectivebargaining or other mutual aid or protection.'Pursuant to notice, a hearing was held at Memphis,Tennessee, on March 23 and 24, 1968, before me. The GeneralCounsel and the Respondent appeared by counsel and theUnion by its representative and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and tointroduce evidence upon the issues in the case. Since thehearing briefs have been received from the General Counseland from counsel for the Respondent and have been dulyconsidered.2Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Conwood Corporation, is a New Jerseycorporation engaged in the business of the manufacture andwholesaledistributionof snuff, at a plant in Memphis,Tennessee. During the 12 months preceding the issuance of thecomplaint, the Respondent, in the course of its businessoperations, purchased and received at its Memphis, Tennessee,plant goods and materials of a value of more than $50,000directly from points outside the State of Tennessee. During thesame 12 months, the Respondent sold and shipped from itsMemphis, Tennessee plant, goods and materials of a value of$50,000 directly to points outside the State of Tennessee. Iconclude and find that the Respondent is, and has been, anemployer engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to entertainjurisdiction in the present case.II.THE LABOR ORGANIZATION INVOLVEDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOW, Trial Examiner: The com-plaint alleges, but the answer of the Respondent denies, thattheRespondent committed unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and (3) and2(6) and (7) of the National Labor Relations Act, as amended,29 U.S.C. Sec. 151et seq.(herein called the Act), bydischarging James Earl Beecham on or about January 8, 1968,and thereafter failing and refusing to reinstate him, because hejoined or assisted the Union or engaged in other unionTobaccoWorkersInternationalUnion,AFL-CIO-CLC(herein calledtheUnion)is a labor organizationwithin themeaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The General Issue: Was Beecham's Discharge for Cause orfor Concerted or Union Activity?James Earl Beecham, generally called Earl Beecham, wasemployed by the Respondent at its Memphis plant for 15 yearsbeginning on December 16, 1952. During all but the first yearof his employment, he worked as a machine operator in the tincan department under Foreman John Johnson. On January 8,1968,PersonnelDirectorJohnMiller,accompanied byForeman Johnson, discharged Beecham by paying him thewages due him and handing him a "separation notice," signedby the Respondent's managing director, John Overton, in theform required by the Tennessee Unemployment CompensationAct. The reason given for the discharge in this notice was,"Constant complaining. Work had become unsatisfactory."According to the testimony given by the Respondent'ssupervisors, which will be discussed in detail below, Beecham's'The unfair labor practice charge in the case was filed by the Union2Since the hearing,the General Counsel has served upon Counsel forand served on the Respondent on January 9, 1968.The complaint wastheRespondent,and submitted to me, a motion to make threeissued by the Regional Director and served on the Respondent oncorrections of language in the transcript of the hearing.No objectionFebruary 6, 1968.having been made, the motion is granted.173 NLRB No. 94 CONWOOD CORP.645work had become unsatisfactory in that, during the last 6months or so of his employment, he had been turning outdefective cans on his machine, and his "constant complaining"referred to his unjustified complaints about his machine. Abrief, preliminary description of Beecham's machine operationas an integralpart of a continuous chain operation in thefabrication and packing of the cans used by the Respondent,will help to understand this testimony and the Respondent'sgeneralposition.Beecham operated the only regularly used high speedmachine that pressed and seamed bottoms on cylindrical1'a-ounce tin shells as they came by conveyor from abody-making, verticallyseamingmachine on the second floorof the factory. From Beecham's machine, the cans were passedby the conveyor to the packing department two floors below,where a continuing series of conveyor-fed machines operatedby women employees filled, capped, and labeled the cans.From the detailed evidence given by thewitnesses, itappears that these fabricating, filling, capping, and labelingmachines operated at high speed; that the machines and thecanspassingintoand through them required constantobservation and attention from the operators; that, unless canswhich were defectively shaped or fabricated at any stage of thecontinuing process were removed from the conveyor andpossible machine malfunctions corrected by the operator or aplantmechanic at his request, the failure of the machineoperator to take such action might cause a jam in, and requirestoppage of the particular machine responsible for the defector even a machine later in the chain; that such aresultinginterruption of production was of importance not only to theRespondent but also to the machine operators who were paid abonus for their metered production over a fixed daily "par"figure; and, finally, thatsincedefective cans might passthrough the counters of machines and entitle their operators toa production figure toward their bonuses, the failure of the laxoperators to tend their machines properly might jam only thelatermachines in the chain and thus unfairly affect the bonusproduction figures of the later operators. Some idea of thespeed of the fabricating, filling, capping, and labeling machinesisfurnished by the fact that, although the Respondenttightened its quality control of the process in August, 1967and within a few weeks reduced the "par" bonus productionfigures for the operators (in Beecham's case from 120,000 to112,000 per day), Beecham's production "on good days" stillreached from 135,000 to 140,000 cans per day.The complaintalleges,and the General Counsel and theUnion contend, that the Respondent actually dischargedBeecham, not because of defective work and unjustifiedcomplaints about his machine, but because he hadengaged inconcerted employee-activities and in the Union's attempt toorganizetheRespondent's employees.With respect toBeecham's concerted employee-activity generally, the evidencedoes show that in August 1967 and before the Union began anattempt toorganizethe Respondent's employees, the Respon-dent reduced the "par" bonus production figures at therequest of Beecham and two other machine operators, andthat, although the other two operators voluntarily expressedtheir appreciation of the Respondent's compliance with theirrequest, Beecham annoyed Production Manager Harwood bynot answering when Harwood asked him how the reducedbonus figure was working out. The evidence also shows thatwhen Union Representative John Kline began to organize theRespondent's employees in October 1967, hemadetwo visitsto Beecham's home; that, on each of these occasions, he sawonly Beecham and the members of his family but no employeeof the Respondent other than Beecham, that, so far as therecord shows, Klineneverdid have direct contact with any ofthe Respondent's employees except Beecham; that on Kline'ssecond visit to Beecham's home on or about November 1,1967, BeechamsignedaUnion card, and that Beechamthereafter spoke to a number of fellow employees aboutjoining the Union in the plant washroom and while walkingdown the factory aisle during work breaks, but was careful toavoid doing this in the presence of any of the supervisors and,in fact, had no reason to believe that the Respondent or thesupervisorshad observed him. Furthermore, until afterBeecham was discharged on January 8, 1968 and the Unionhad filed its unfair labor practice charge, the Union made noapproach to the Respondent nor didit engagein any specificacts directly or through any of the Respondent's employees,which it or the General Counselclaimsmight have come to theattention of the Respondent or its supervisors. Indeed, theRespondent'smanagerialand supervisory representatives alltestified that the first information that they had that theUnion might have been attempting to organize the employeesor that any of the employees might have beenengaging in suchactivity was furnished by a letter received by the Respondenton or about January 10, 1968, advising it that an unfair laborpractice charge had been filed by the Union because ofBeecham's discharge.Nevertheless, the General Counsel and the Union makeseveralarguments that the evidence shows that the Respondentactually discharged Beecham, not only becauseof his engagingin the pre-Union concerted activity of getting the Respondentto reduce the "par" bonus production figures in August 1967,but also because of his later joining and supporting the Union.The first of these arguments is based upon the so-called "smallplant" doctnne ofWiese Plow Welding Co., Inc.,123 NLRB616, 618, to the effect thatin a smallemployer-unit, anemployer should be assumed to know when his employees areengagingin organizational activities.3 They contend that thisdoctrine has application in the presentcasebecause, althoughthe Respondent employs about 250 employeesin itsMemphisplant, Beecham worked in the tin can department consisting ofonly about 15 employees undera separatedepartmentalforeman, and it should therefore logically be assumed that theRespondent must have known of the Union's activity andBeecham's involvement. As'1 told the General Counsel duringthe hearing,I see nomerit to thisargumentin the present caseand reject it.The second argument which the General Counsel makes andwhich stillmust be considered,isbased inpart upon thetestimony of one of the employees, Jefferson Gross, that, in a"birthday partymeeting"with a group of employees inDecember 1967 but which Beecham did not attend,PersonnelDirector John Miller told them that the Respondent was notgoingto have a union because it did not want it "to be like itwas thelast timein the 40's."4 Two other employees denied3See alsoDon SwartTruckingCo., Inc.,154 NLRB 1345.'4 The reference was apparently to a union organizational effort in1949 and 1950.Although unfair labor practice charges had been filedagainst the Respondent at that time,the Board dismissed the complaintagainst the Respondent.American Snuff Company,109 NLRB 885. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatMiller had made any such statement in December 1967,and Miller and ProductionManagerHarwood testified thatthey could not remember that anything at all was said about aunion at this meeting, thus presenting a factual issue fordecision. But, relying on employee Gross' testimony as to theDecember 1967 meeting,the General Counsel also argues insubstance that the evidence shows such a summary, precipi-tate,and unwarranted discharge of Beecham, a long-termemployee, that the manner and circumstances of the dischargeand the incredibility of the reasons given by the Respondenttherefor, not only strengthen Gross' testimony but taken inconjunction therewith, require a finding that the Respondentin someway knew of Beecham's Union activity and dischargedhim because of it.We may now turn to a consideration of the evidence as itbears upon these opposing positions of the parties concerningthe actual reason for Beecham's discharge.B.The Evidence Concerning the Respondent's AssertedGrounds for Beecham's DischargeThe Respondent began tightening its control over thequality of the cans turned out by its machines in the summerof 1967. EdwinBennett, an assistantto the plant engineer, wasthen given new duties as "quality control man" and since thattime has himself inspected the output of the machines with theassistanceof Marvin Nelson, a young man newly hired inSeptember, whom he began training as an inspector. HazelMcRight, who had been the Respondent's inspector in thedepartment for 18 years, was transferred in September to aproduction job in the packing department but within a fewweeks thereafter, on September 29, quit her job. Mrs. McRighttestified that Foreman Johnson in telling her of her transfer,said that Quality Control Man Bennett was taking her placeand that she was being transferred not because of "anything[she]had done" but because another girl was needed in thepacking department. She also denied that anyone told her thather removal from the inspector's job was because defectivecans were getting past her. Foreman Jones did not testify, as(as ProductionManagerHarwood testified) he hada seriousoperation in November 1967, and since the beginning ofDecember has been able to work at the plant only part time.But Icredit the testimony of ProductionManagerHarwoodand of Managing Director Overton, and accordingly find, thatHarwood transferred Mrs. McRight from her inspector's jobbecause, after he had spoken to her about tightening herinspection and the situation had briefly improved, the numberof defectivecans againincreased and resulted in complaintsfrom Packing Foreman Wiseman and the girls operating themachines in his department.The Respondent's criticism of Beecham's work (as we shallsee) embracesthe period from the beginning of July 1967 untilhis discharge on January 8, 1968, and rests partly on QualityControlMan Bennett's testimony but principally upon thetestimony of Production Manager Harwood and Personnel andSafety Director Miller who assert they reported their unfavor-able observations to Managing Director Overton, with theireventual recommendation that Beecham be discharged.To counter this criticism of Beecham's work during the lasthalf of 1967, Mrs. McRight testified that, until she wastransferred out of her inspector's job in the beginning ofSeptember 1967, Beecham "did good work" and was "one ofthe best" of Respondent's operators. And Marvin Nelson, thetrainee-inspector between the end of September 1967 and thebeginning of January 1968, testified that the quality ofBeecham's work was as good or better than that of the othermachine operators, that nothing was ever said to him aboutBeecham's work, and that Beecham never complained. ButBeecham himself gave no testimony as to whether his workwas defective or, if so, to what extent. He testified merely thathe could not recall that Production Manager Harwood saidanything to him about his work or its being defective (asHarwood testified he had); and that Johnson (his foreman) hadnever reprimanded him nor for that matter ever made anycomment to him about his work, either complimentary orcritical.The testimony of the Respondent'switnesses presents adifferent view of Beecham's work and attitude and theproblem they posed. Quality Control Man Bennett's testimonywas that from the time he took over inspection of the 1%aounce cans in the summer of 1967, the quality was at first fair,then a bit better, and finally worse, and that most of the timethe defects were in the seams at the bottoms of the cans.Personnel and Safety Director Miller testified that, in hisconcern about the safe operation of the Respondent'smachines, he frequently observed Beecham's operation and theconditions in which Beecham ran his machine, that early inJuly 1967, he spoke to Beecham about the defective cans thatlitteredhismachine area and that Beecham complainedbecause he said his machine was not operating properly; thatMiller thereafter spoke to Beecham two or three times a week,that sometimes Beecham answered him but at other times hedid not; that from September 1967 until a last occasion onJanuary 4, 1968 (as to the most important of which incidentsMillertook the precaution of putting roughly contem-poraneous memoranda in Beecham's personnel file), Beechamwould say little if anything when Miller spoke to him andwould "many times" be "sitting there gazing out the window,or looking at the ceiling.... paying no attention to hismachine" while it was operating at high speed; and that Millerdiscussed this attitude "from a safety angle" with his superiorsuntil, on January 5, 1968, the day following the last occasion,he recommended to Production Manager Harwood andManagingDirectorOverton that Beecham be discharged.Finally, Production Manager Harwood testified that after theinitial tightening of quality controls in the summer of 1967,the number of defective cans fluctuated, with each increasebringing complaints from the packing department foreman andthe packing department machine operators whose bonuseswere affected; that there was a period before December 1967under Quality Control Man Bennett, when there were nocomplaints, that the packing department's complaints resumedin the beginning of December and Harwood, on checking thecans and the machines, found that they were coming mostlyfrom Beecham's machine; that, when he spoke to Beecham andshowed him the bad bottoms on the cans, Beecham said hecould not get his machine fixed; that later in December,Harwood saw bad cans at Beecham's machine station but whenhe showed them to Beecham, Beecham made no response; thaton Friday, January 5, 1968, Harwoodagain sawdefective cansatBeecham's machine, but noticed what "looked like tearscoming out of [Beecham's] eyes" and therefore said nothing CONWOOD CORP.to him, and that Harwood then got Personnel Manager Millerand the two of them went to Managing Director Overton withwhom they discussed Beecham's possible discharge.All three men testified that on January 5 Harwood andMiller recommended Beecham'sdischarge to Managing Di-rector Overton, who alone had the authority to discharge plantemployees. According to Overton's testimony, he had alreadybeen told by Harwood of the packing department's complaintsabout the defective cans from Beecham's machine and ofBeecham's constant complaints about his machine, and hadalready told Harwood "to do something about it." The threemen further testified that on January 5 both Harwood andMiller supported their recommendations that Beecham bedischarged, by telling Overton that the cans from Beecham'smachine continued to be defective and they thought that therewas something physically wrong with Beecham and that he wasan "unsafe employee." At the conclusion of the discussion,Overton (according to his testimony) postponed his decision asto whether, in view of his long service, Beecham should bedischarged, so that Overton could give the matter furtherconsideration over the weekend.On Monday, January 8, the threemen met again and,according to their testimony, Overton said he had decided todischargeBeecham, and he and Harwood formulated thereasons which were then inserted in the "separation notice" tobe handed to Beecham. In accordance with the Respondent'susual practice in discharge cases, Personnel Director Miller,accompanied by Johnson as Beecham's foreman, gave thenotice to Beecham that afternoon and paid him his wages incash.C.The Evidence Concerning the Birthday Meeting ofDecember12, 1967There remains for consideration the conflicting evidence asto what, if anything, Personnel Director Miller had said about aunion to a group of employees at a so-called "birthday partymeeting" attended by Miller,Production Manager Overton,and Personnel Manager Patrick on December12, 1967. Forseveral years, the Respondent had held such monthly meetingsfor employees who had birthdays in the current month, for thediscussion of the employees' working conditions and benefitsand to answer any questions that the employees might ask.The practice was interrupted in the spring of 1967 butresumed again in November and December 1967. TheDecember meeting, as to which evidence was taken, occurredon December 12, 1967, and was attended by from 12 to 15employees.Beecham did not attend this meeting. Miller andOverton were there, apparently throughout the meeting, butPatrick was there only part of the time.Employee Jefferson Gross testified that Personnel DirectorMiller talked to the employees about the fringe benefitsprovided by the Respondent for the employees, such ashospitalizationand half-priced luncheons.He testified (as hasbeen noted) that Miller also told the employees that theRespondent was not going to have a union because it "didn'twant it to be like it was the last time in the 40's."But two of the other employees who attended the meeting(Billy Joe Winsett and Wilson Williamson)testifiedflatly thatnothing was said about a union by Miller, Harwood,or Patrick,and Miller and Harwood testified that they could not recallany mention at all of a union at this meeting.D. Conclusions647The General Counsel contends that the Respondent violatedSections 8(a)(1) and (3) of the Act by discharging Beecham foreitheror both of two reasons, i.e., because of his earlyconcerted employee-activity in securing a reduction of the"par" bonus production figure in August 1967 and/or becauseof his later joining the Union and assisting and supporting itsorganizational activity. But, as I view it, the evidence does notsupport either of these positions.The first of these elements of the General Counsel'scontention is the less complicated and it seems clear to me, iswithout merit. Beecham's pre-union concerted activity posedno threat of union organization, raised a simple matter,resulted in the Respondent's almost immediate reduction of itsbonus figure standard,and,despiteProductionManagerHarwood's annoyance at Beecham's lack of appreciation, wasaccompanied by no such indication of resentment on the partof the Respondent for Beecham's action, as would suggest thatitwas a factor in the Respondent's decision to discharge him 4months later.The General Counsel's second contention that the Respon-dent discharged Beecham because of his later joining andsupporting the Union in an attempt to organize the employees,ismore complicated and is dependent upon a resolution of theconflicting evidence. To satisfy his burden of proving hisposition, the General Counsel relies not only on the apparentextent of Beecham's Union activity but also upon what hecontends should be the proper resolution of the conflictingevidence concerningthe "birthdaymeeting" of December 12and the circumstances of Beecham's discharge, which have beensummarized in the two preceding sections of this Decision.For, despite the conflicting testimony, the General Counselargues (as has been noted) that the evidence shows that theRespondent summarily discharged Beecham, that the reasons itgave and still gives for the discharge are untrue, and that, whenconsidered in conjunction with employee Gross' testimonyconcerning Personnel Director Miller's reference to a union inthe December 12 meeting, the circumstances of the dischargerequirefindings that the Respondent knew of Beecham'sUnion activity and that it "precipitately" discharged himtherefor rather than because of any credible dissatisfactionwith his work.Certainly, in and by itself, the uncontradicted evidence asto the extent and manner in which the Union and Beecham'engaged in their organizational activity would furnish no basisfor inferring that the Respondent had any knowledge orsuspicion of it.For Beecham's activity was minimal and sodeliberately guarded that he had no reason to believe that theRespondent's representatives were aware of it or suspected it.Furthermore, so far as the record shows and as I have alreadyfound,UnionRepresentativeKline's contact among theemployees was limited to Beecham.Finally, again so far as therecord shows and I have also found, the Union made noapproach to the Respondent nor did it or any of its possiblesupporters take any action which came to the attention of theRespondent's representatives before Beecham's discharge. Inview of all this, it appears likely, as the Respondent'srepresentatives did in fact testify,that they knew nothing oftheUnion's efforts or Beecham's assistance,untiltheRespondent was eventually notified that an unfair laborpractice charge based upon the discharge had been filed withthe Regional Director. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe remaining portion of the General Counsel's contentionconcerning Beecham's discharge must also fail for I generallycredit the testimony of the Respondent's witnesses on the twobroad points of conflict relating to the circumstances andevents leading up to Beecham's discharge and the anti-unionstatements allegedlymade by Personnel Director Miller onDecember 12, 1967. Thus, I credit the testimony of QualityControl Man Bennett, Personnel Director Miller, ProductionManager Harwood,and ManagingDirector Overton, and find inaccordance therewith (but without repeating its detail) thattheRespondent discharged Beecham on January 8, 1968,becauseof his continued production of defective cansbeginning in July 1967. And I further find upon the testimonyof employees Winsett and Williamson, and contrary to that ofemployee Gross, that neither Personnel Director Miller or anyof the other Respondent's representatives referred to a unionduring the birthday meeting of December 12, 1967.In sum, upon the foregoing considerations, I conclude thatthe Respondent discharged James Earl Beecham on January 8,1968, for cause, and not because of any concerted employee-activity protected by the Act nor because of his joining orassistingthe Union or otherwise engaging in any acts on behalfof ithe Union. I shall therefore recommend dismissal of theallegationsof the complaint that the Respondent dischargedBeecham inviolation of Section 8(a)(1) or (3) of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Conwood Corporation, a New Jerseycorporation, is an employer engaged in commerce within themeaning of the Act.2.Tobacco Workers International Union, AFL-CIO-CLC(herein called the Union), is a labor organization within themeaning of the Act.3.The Respondent has not engaged in the unfair laborpractices within the meaning of the Act which are alleged inthe complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact,conclusionsof law, and theentirerecord in thecase, it isrecommendedthat the complaint hereinbe dismissedin its entirety.